Citation Nr: 0704672	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  03-20 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right humerus, currently evaluated as 30-
percent disabling.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
September 1942 to August 1943.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In 
June 2006, to support his claim for a higher rating, 
the veteran testified at a hearing at the RO before a local 
hearing officer.  

Regrettably, because further development of the evidence is 
needed before the Board can make a decision, this appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

During his military service, in October 1942, the veteran was 
hit by a truck while marching in formation.  He sustained a 
simple fracture of the lower third of the right humerus.  He 
underwent an open reduction and internal fixation to repair 
the injury.  On physical examination in July 1943, a month 
prior to being discharged from service, ankylosis and partial 
fibrous union of the right elbow joint were noted along with 
muscle atrophy of all muscle groups of the arm and forearm 
with moderate severity.  

In October 1999, the veteran filed a claim for an increased 
rating for residuals of that injury.  The disability is rated 
at the 30-percent level under diagnostic code (DC) 5202 for 
impairment of the humerus of the major (i.e., dominant) 
extremity.  See 38 C.F.R. § 4.71(a) (2006).  The evidence 
indicates he has complained of pain, cramps, weakened grip, 
difficulty lifting heavy objects, limited motion, and 
electric shocks radiating up and down his right arm (see 
reports of May 2000, December 2001, August 2003, and July 
2006 VA examinations).  At the June 2006 hearing, he said the 
disability had worsened since the previous August 2003 
VA examination (see Hr'g. Tr., pg. 12).  His representative 
requested the veteran be scheduled for another VA 
examination, including a neurological examination to assess 
whether there has been any neurological impairment resulting 
from this injury (pg. 12).  Indeed, the report of the May 
2000 VA examination indicates he had a positive Tinel's sign 
approximately .5 inches below the surgical scar.  A positive 
Tinel's sign is indicative of a damaged or irritated nerve.

In July 2006, the veteran was scheduled for another VA 
examination for his joints.  Unfortunately, a neurologic 
examination was not conducted and the examiner did not 
adequately address the functional impairment caused by the 
muscle atrophy referenced in the previous VA examinations, 
e.g., weakened hand grip and loss of power.  So a remand is 
necessary so another VA examination can be scheduled to 
address all possible residuals resulting from the injury.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the veteran for a VA 
examination to assess whether he has any 
neurological impairment as a result of the 
service-connected right humerus fracture.  
If he does, the examiner is asked to 
describe the resulting functional 
impairment - noting, for example, if 
there is any paralysis and, if so, whether 
it is mild, moderate, severe, or complete 
in nature.

Also schedule the veteran for a VA 
examination to assess the severity of any 
muscle atrophy resulting from the service-
connected right humerus fracture.  The 
examiner is asked to describe the muscle 
groups and joints affected.  The examiner 
is also asked to describe the resulting 
function impairment - noting, for example, 
if there is loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment or coordination and 
uncertainty of movement, loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and, if so, whether it is 
slight, moderate, moderately-severe, or 
severe.

To facilitate making these determinations, 
have the designated examiner review the 
claims file, including a complete copy of 
this remand.  All necessary testing should 
be done, and the examiner should review 
the results of any testing prior to 
completion of the examination report.  

The examination report should be completely 
legible.  If an examination form is used to 
guide the examination, the submitted 
examination report must include the 
questions to which answers are provided.  

2.  Review the claims file.  If any 
development is incomplete, including if any 
of the examination reports do not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Then readjudicate this claim in light 
of any additional evidence obtained.  If 
it is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


